Additional Opinion on Behearing. Per Curiam : In his petition for a rehearing, appellee asks that if we deny the rehearing we so modify the judgment as to reverse the judgment without remanding the cause, so that he may have an opportunity to remove the cause to the Supreme Court, as McMillan is a bankrupt and appellee does not desire judgment against him. Accordingly the rehearing is denied but our former judgment is so modified as to reverse the judgment of the court below with the following finding of facts: We find that 'the death of plaintiff’s intestate was caused by the acts of employees of E. S. McMillan, and not of the other defendants, and that McMillan was an independent contractor and that the other defendants are not responsible for his acts.